Title: To Alexander Hamilton from Robert Liston, 30 September 1796
From: Liston, Robert
To: Hamilton, Alexander


Philadelphia 30th September 1796
Sir,
Mr Bond has communicated to me a letter written by you to him on the 15th of this month, on the Subject of the Ship Eliza, captured by Captain Cochrane, and afterwards retaken by the Master and carried into New York.
The letter signed by Captain Cochrane and enclosing a declaration of David Wilson and Thomas Marshall, which you received under a Blank Cover, was in fact intended for you, though not addressed, and was forwarded by me at his desire.
Mr. Cochrane had previously made an application to me on that business, and transmitted to me copies of a letter of Captain Barney to Mr. George G. Hussey, dated at Ostend the 8th of April, and of a receipt of the said Barney for the value of the Ship Eliza, said to have been purchased in the port of Flushing; requesting that I would take such steps as I might think proper in a case which appeared to him to be of national importance.
I accordingly presented a memorial to the American Secretary of State (on the 12th inst.) claiming the restitution of the Eliza to the British Captors, on the ground that the original capture by an armament fitted out by an American citizen must have been illegal and that no regular trial, and consequently no legitimate sale, could take place in a port of Holland, into which it appeared that the vessel had been carried. I urged that these circumstances at least created a suspicion of the fair neutrality of the property, and of course justified the detention of the Ship, with a view to a discussion of the question in a Competent Court of Justice; that the violent recapture by the Captain became therefore a breach of the Law of Nations, which called for redress.
I had judged however from the two abovementioned documents alone. You, Sir, appear to have had other information; since you state as a fact that the Eliza was condemned by the Sentence of a Court of Admiralty in Dunkirk. If this is the case, the question is essentially altered; and though I cannot admit of the regularity or propriety of the conduct of Captain Hussey, yet I agree with you in thinking it inadvisable to endeavour to obtain redress in a Court of Law in New York: at all events, as a friend of Captain Cochrane’s, I frankly give it is as my opinion that no step should be taken in the matter till you are expressly authorized by some person acting on his behalf.
I am, with perfect truth and regard,   Sir,   Your most obedient humble servant,
Rob. Liston.
Alexander Hamilton Esqe
